 1
                                                                              FILED IN THE
 2                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



 3                                                                   Apr 24, 2019
                                                                         SEAN F. MCAVOY, CLERK

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    CANDIDO CARBONELL,
                                                    NO: 4:19-CV-5041-RMP
 8                              Plaintiff,
                                                    PROTECTIVE ORDER
 9          v.

10    TYSON FRESH MEATS, INC, a for
      profit corporation; DAVID TOBIAS,
11    and his community property; and
      TEODORO MARISCAL, and his
12    community property;

13                              Defendants.

14         BEFORE THE COURT is the parties’ stipulated motion for entry of a

15   protective order, ECF No. 6. A district court may issue protective orders regarding

16   discovery upon a showing of good cause. Fed. R. Civ. P. 26(c). Before issuing a

17   stipulated protective order, a district court judge should ensure that the protective

18   order’s restrictions do not infringe on the public’s general right to inspect and copy

19   judicial records and documents. See Kamakana v. City and Cty. of Honolulu, 447

20   F.3d 1172, 1178 (9th Cir. 2006).

21


     PROTECTIVE ORDER ~ 1
 1         Having reviewed the protective order and the remaining record, the Court

 2   finds good cause to grant the stipulated motion and enter the agreed-upon

 3   protective order. Accordingly, IT IS HEREBY ORDERED that the parties’

 4   stipulated motion for protective order, ECF NO. 6, is APPROVED. The

 5   protective order in effect is set forth below.

 6                        STIPULATED PROTECTIVE ORDER

 7   1.    PURPOSES AND LIMITATIONS

 8         Discovery in this action is likely to involve production of confidential,

 9   proprietary, or private information for which special protection may be warranted.

10   Accordingly, the parties hereby stipulate to and petition the Court to enter the

11   following Stipulated Protective Order. The parties acknowledge that this

12   agreement does not confer blanket protection on all disclosures or responses to

13   discovery, the protection it affords from public disclosure and use extends only to

14   the limited information or items that are entitled to confidential treatment under the

15   applicable legal principles, and it does not presumptively entitle parties to file

16   confidential information under seal.

17   2.    “CONFIDENTIAL” MATERIAL

18         “Confidential” material shall include the following documents and tangible

19   things produced or otherwise exchanged: (a) Plaintiff’s medical and/or counseling

20   records; (b) any party’s accounting information or tax records, and (c) Defendant

21   Tyson’s sensitive personnel and payroll files, confidential personal information for


     PROTECTIVE ORDER ~ 2
 1   current and former employees of Defendant Tyson, and documents that otherwise

 2   describe, contain or disclose internal company information, including customer

 3   information, intellectual property, financial information, and trade secrets. The

 4   parties agree that this Protective Order applies to the remaining discovery yet to be

 5   conducted, as well as any previously conducted discovery, which may have

 6   included all three categories of confidential information identified here.

 7   3.    SCOPE

 8         The protections conferred by this agreement cover not only confidential

 9   material (as defined above), but also (1) any information copied or extracted from

10   confidential material; (2) all copies, excerpts, summaries, or compilations of

11   confidential material; and (3) any testimony, conversations, or presentations by

12   parties or their counsel that might reveal confidential material. However, the

13   protections conferred by this agreement do not cover information that is in the

14   public domain or becomes part of the public domain through trial or otherwise.

15   4.    ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

16         4.1    Basic Principles. A receiving party may use confidential material that

17   is disclosed or produced by another party or by a non-party in connection with this

18   case only for prosecuting, defending, or attempting to settle this litigation.

19   Confidential material may be disclosed only to the categories of persons and under

20   the conditions described in this agreement. Confidential material must be stored

21


     PROTECTIVE ORDER ~ 3
 1   and maintained by a receiving party at a location and in a secure manner that

 2   ensures that access is limited to the persons authorized under this agreement.

 3         4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

 4   otherwise ordered by the Court or permitted in writing by the designating party, a

 5   receiving party may disclose any confidential material only to:

 6                (a)    the receiving party’s counsel of record in this action, as well as

 7   employees of counsel to whom it is reasonably necessary to disclose the

 8   information for this litigation;

 9                (b)    the officers, directors, and employees (including in house

10   counsel) of the receiving party to whom disclosure is reasonably necessary for this

11   litigation, unless the parties agree that a particular document or material produced

12   is for Attorney’s Eyes Only and is so designated;

13                (c)    experts and consultants to whom disclosure is reasonably

14   necessary for this litigation and who have signed the “Acknowledgment and

15   Agreement to Be Bound” (Exhibit A);

16                (d)    the Court, court personnel, and court reporters and their staff;

17                (e)    copy or imaging services retained by counsel to assist in the

18   duplication of confidential material, provided that counsel for the party retaining

19   the copy or imaging service instructs the service not to disclose any confidential

20   material to third parties and to immediately return all originals and copies of any

21   confidential material;


     PROTECTIVE ORDER ~ 4
 1                  (f)   during their depositions, witnesses in the action to whom

 2   disclosure is reasonably necessary and who have signed the “Acknowledgment and

 3   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the designating

 4   party or ordered by the Court. Pages of transcribed deposition testimony or

 5   exhibits to depositions that reveal confidential material must be separately bound

 6   by the court reporter and may not be disclosed to anyone except as permitted under

 7   this agreement;

 8                  (g)   the author or recipient of a document containing the

 9   information or a custodian or other person who otherwise possessed or knew the

10   information.

11         4.3      Filing Confidential Material. Before filing confidential material or

12   discussing or referencing such material in court filings, the filing party shall confer

13   with the designating party to determine whether the designating party will remove

14   the confidential designation, whether the document can be redacted, or whether a

15   motion to seal or stipulation and proposed order is warranted.

16   5.    DESIGNATING PROTECTED MATERIAL

17         5.1      Exercise of Restraint and Care in Designating Material for Protection.

18   Each party or non-party that designates information or items for protection under

19   this agreement must take care to limit any such designation to specific material that

20   qualifies under the appropriate standards. The designating party must designate for

21   protection only those parts of material, documents, items, or oral or written


     PROTECTIVE ORDER ~ 5
 1   communications that qualify, so that other portions of the material, documents,

 2   items, or communications for which protection is not warranted are not swept

 3   unjustifiably within the ambit of this agreement.

 4         Mass, indiscriminate, or routinized designations are prohibited.

 5   Designations that are shown to be clearly unjustified or that have been made for an

 6   improper purpose (e.g., to unnecessarily encumber or delay the case development

 7   process or to impose unnecessary expenses and burdens on other parties) expose

 8   the designating party to sanctions.

 9         If it comes to a designating party’s attention that information or items that it

10   designated for protection do not qualify for protection, the designating party must

11   promptly notify all other parties that it is withdrawing the mistaken designation.

12         5.2    Manner and Timing of Designations. Except as otherwise provided in

13   this agreement (see, e.g., second paragraph of section 5.2(a) below), or as

14   otherwise stipulated or ordered, disclosure or discovery material that qualifies for

15   protection under this agreement must be clearly so designated before or when the

16   material is disclosed or produced.

17                (a)   Information in documentary form: (e.g., paper or electronic

18   documents and deposition exhibits, but excluding transcripts of depositions or

19   other pretrial or trial proceedings), the designating party must affix the word

20   “CONFIDENTIAL” to each page that contains confidential material. If only a

21   portion or portions of the material on a page qualifies for protection, the producing


     PROTECTIVE ORDER ~ 6
 1   party also must clearly identify the protected portion(s) (e.g., by making

 2   appropriate markings in the margins).

 3                (b)    Testimony given in deposition or in other pretrial or trial

 4   proceedings: the parties must identify on the record, during the deposition,

 5   hearing, or other proceeding, all protected testimony, without prejudice to their

 6   right to so designate other testimony after reviewing the transcript. Any party or

 7   non-party may, within fifteen days after receiving a deposition transcript, designate

 8   portions of the transcript, or exhibits thereto, as confidential.

 9                (c)    Other tangible items: the producing party must affix in a

10   prominent place on the exterior of the container or containers in which the

11   information or item is stored the word “CONFIDENTIAL.” If only a portion or

12   portions of the information or item warrant protection, the producing party, to the

13   extent practicable, shall identify the protected portion(s).

14         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

15   failure to designate qualified information or items does not, standing alone, waive

16   the designating party’s right to secure protection under this agreement for such

17   material. Upon timely correction of a designation, the receiving party must make

18   reasonable efforts to ensure that the material is treated in accordance with the

19   provisions of this agreement.

20

21


     PROTECTIVE ORDER ~ 7
 1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2         6.1    Timing of Challenges. Any party or non-party may challenge a

 3   designation of confidentiality at any time. Unless a prompt challenge to a

 4   designating party’s confidentiality designation is necessary to avoid foreseeable,

 5   substantial unfairness, unnecessary economic burdens, or a significant disruption

 6   or delay of the litigation, a party does not waive its right to challenge a

 7   confidentiality designation by electing not to mount a challenge promptly after the

 8   original designation is disclosed.

 9         6.2    Meet and Confer. The parties must make every attempt to resolve any

10   dispute regarding confidential designations without court involvement. Any

11   motion regarding confidential designations or for a protective order must include a

12   certification, in the motion or in a declaration or affidavit, that the movant has

13   engaged in a good faith meet and confer conference with other affected parties in

14   an effort to resolve the dispute without court action. The certification must list the

15   date, manner, and participants to the conference. A good faith effort to confer

16   requires a face-to-face meeting or a telephone conference.

17         6.3    Judicial Intervention. If the parties cannot resolve a challenge without

18   court intervention, the designating party may file and serve a motion to retain

19   confidentiality under Local Civil Rule 7.1. The burden of persuasion in any such

20   motion shall be on the designating party. Frivolous challenges, and those made for

21   an improper purpose (e.g., to harass or impose unnecessary expenses and burdens


     PROTECTIVE ORDER ~ 8
 1   on other parties) may expose the challenging party to sanctions. All parties shall

 2   continue to maintain the material in question as confidential until the Court rules

 3   on the challenge.

 4   7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED

 5         PRODUCED IN OTHER LITIGATION

 6         If a party is served with a subpoena or a court order issued in other litigation

 7   that compels disclosure of any information or items designated in this action as

 8   “CONFIDENTIAL,” that party must:

 9                (a)    promptly notify the designating party in writing and include a

10   copy of the subpoena or court order;

11                (b)    promptly notify in writing the party who caused the subpoena

12   or order to issue in the other litigation that some or all of the material covered by

13   the subpoena or order is subject to this agreement. Such notification shall include

14   a copy of this agreement; and

15                (c)    cooperate with respect to all reasonable procedures sought to be

16   pursued by the designating party whose confidential material may be affected.

17   8.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

18         If a receiving party learns that, by inadvertence or otherwise, it has disclosed

19   confidential material to any person or in any circumstance not authorized under

20   this agreement, the receiving party must immediately (a) notify in writing the

21   designating party of the unauthorized disclosures, (b) use its best efforts to retrieve


     PROTECTIVE ORDER ~ 9
 1   all unauthorized copies of the protected material, (c) inform the person or persons

 2   to whom unauthorized disclosures were made of all the terms of this agreement,

 3   and (d) request that such person or persons execute the “Acknowledgment and

 4   Agreement to Be Bound” that is attached hereto as Exhibit A.

 5   9.    INADVERTENT PRODUCTION OF PRIVILEGED OR

 6         OTHERWISE PROTECTED MATERIAL

 7         When a producing party gives notice to receiving parties that certain

 8   inadvertently produced material is subject to a claim of privilege or other

 9   protection, the obligations of the receiving parties are those set forth in Federal

10   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

11   whatever procedure may be established in an e-discovery order or agreement that

12   provides for production without prior privilege review. Parties shall confer on an

13   appropriate non-waiver order under Fed. R. Evid. 502.

14   10.   NON-TERMINATION AND RETURN OF DOCUMENTS

15         Within 60 days after the termination of this action, including all appeals,

16   each receiving party must return all confidential material to the producing party,

17   including all copies, extracts and summaries thereof. Alternatively, the parties

18   may agree upon appropriate methods of destruction.

19         Notwithstanding this provision, counsel are entitled to retain one archival

20   copy of all documents filed with the court, trial, deposition, and hearing transcripts,

21   correspondence, deposition and trial exhibits, expert reports, attorney work


     PROTECTIVE ORDER ~ 10
 1   product, and consultant and expert work product, even if such materials contain

 2   confidential material.

 3         The confidentiality obligations imposed by this agreement shall remain in

 4   effect until a designating party agrees otherwise in writing or a court orders

 5   otherwise.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order and provide copies to counsel.

 8         DATED April 24, 2019.

 9
                                                 s/ Rosanna Malouf Peterson
10                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     PROTECTIVE ORDER ~ 11
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
           I, ________________________________ [print or type full name], of
 3
     ________ ___________________ [print or type full address], declare under
 4   penalty of perjury that I have read in its entirety and understand the Stipulated
 5   Protective Order that was issued by the United States District Court for the Eastern
     District of Washington on [date] in the case of Candido Carbonell v. Tyson Fresh
 6
     Meats, Inc., et. al., Case No. 4:19-cv-05041-RMP. I agree to comply with and to
 7   be bound by all the terms of this Stipulated Protective Order and I understand and
 8   acknowledge that failure to so comply could expose me to sanctions and
     punishment in the nature of contempt. I solemnly promise that I will not disclose
 9
     in any manner any information or item that is subject to this Stipulated Protective
10   Order to any person or entity except in strict compliance with the provisions of this
11   Order.
           I further agree to submit to the jurisdiction of the United States District
12
     Court for the Eastern District of Washington for the purpose of enforcing the terms
13   of this Stipulated Protective Order, even if such enforcement proceedings occur

14   after termination of this action.

15
     Date: __________________________
16   City and State where sworn and signed: __________________________

17   Printed name: __________________________
     Signature: __________________________
18

19

20

21


     PROTECTIVE ORDER ~ 12
